ARNOLD, Judge.
Defendant contends the trial court erred in allowing into evidence testimony regarding another burglary and safecracking incident in Craven County because this testimony constituted evidence of a distinct and unrelated crime, violated due process, and denied defendant a fair trial. We do not agree.
The general rule in North Carolina is that evidence of other crimes is inadmissible on the issue of guilt if its only relevance is to show defendant’s bad character or disposition to commit an offense similar to the one charged. State v. Weldon, 314 N.C. 401, 333 S.E. 2d 701 (1985). This general rule prohibiting the admission of evidence of “other crimes” does have exceptions, however. Rule 404(b) of the North Carolina Rules of Evidence provides:
Other Crimes, Wrongs, or Acts. Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that he acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake, entrapment or accident.
Johnny Evans testified that about one month before the trial, he and defendant entered a house in Craven County, removed a *626safe, and took it to a wooded area. Defendant took a sledgehammer and hit the combination dial and handle until they were removed. Defendant then used a tapered iron stake to open the face of the safe. Using a crowbar, defendant next peeled back the faceplate to reveal the concrete underneath. Defendant broke away the concrete allowing the removal of an underlying plate and entrance into the safe. Evans also testified that while engaged in opening this safe, defendant confessed to the charges pending against defendant in this case.
Evans’s statement concerning defendant’s confession is admissible as a hearsay exception under Rule 801(d) of the North Carolina Rules of Evidence, as an admission by a party-opponent. Evans’s testimony as to defendant’s method and manner used in opening this safe in Craven County is admissible under Rule 404(b) to show identity.
If . . . evidence tends to identify the accused as the perpetrator of the crime charged it is admissible notwithstanding that it also shows defendant guilty of another criminal offense. “Where the accused is not definitely identified as the perpetrator of the crime charged and the circumstances tend to show that the crime charged and another offense were committed by the same person, evidence that the accused committed the other offense is admissible to identify him as the perpetrator of the crime charged.”
State v. Freeman, 303 N.C. 299, 301-02, 278 S.E. 2d 207, 208 (1981), quoting State v. McClain, 240 N.C. 171, 175, 81 S.E. 2d 364, 367 (1954). In the instant case, defendant relied upon a defense of alibi, thus putting his identity in issue. State v. Thomas, 310 N.C. 369, 312 S.E. 2d 458 (1984). The remaining question is thus whether the circumstances of the two safecracking incidents were so similar as to tend to show that the crime charged and the second offense were committed by the same person. Id.
Experts testified at trial that the method of peeling back the faceplate to gain entry into the safe as described in the testimony of Johnny Evans was also the method used to gain entry into Lyman Harris’s safe. We find that the two instances of safecrack-ing are sufficiently similar as to provide a reasonable inference that the same person committed both offenses. See id. We conclude, therefore, that there was no error in the admission of *627Johnny Evans’s testimony as substantive evidence of defendant’s guilt.
Defendant also contends that the trial court erred in failing to dismiss the charge of felonious possession of stolen goods because the evidence was insufficient as a matter of law to establish defendant’s guilt beyond a reasonable doubt. We do not agree.
In order to sustain the conviction of felonious possession of stolen goods as per the indictment, the State must establish the following elements:
(1) Possession of personal property;
(2) Which has been stolen pursuant to a burglary;
(3) The possessor knowing or having reasonable grounds to believe the property to have been stolen pursuant to a burglary; and
(4) The possessor acting with a dishonest purpose.
G.S. 14-72(c); see also State v. Perry, 305 N.C. 225, 287 S.E. 2d 810 (1982). Upon a motion to dismiss in a criminal action, the evidence must be considered .by the trial judge in the light most favorable to the State, giving the State the benefit of every reasonable inference that might be drawn therefrom. State v. Brown, 310 N.C. 563, 313 S.E. 2d 585 (1984). Any contradictions or discrepancies in the evidence are for resolution by the jury. Id. The trial judge must decide whether there is substantial evidence of each element of the offense charged. Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion. Id.
The evidence in the instant case indicates that a van fitting the description of defendant’s van was seen within 325 feet of the Harris residence on the night the safe was stolen. A man generally fitting the description of defendant was seen driving this van. Paint sample evidence indicates that Lyman Harris’s safe had been in defendant’s van. The van bolt hitch contained brick dust, and the Harrises’ brick porch had been recently chipped. The safe was found in a wooded area near the home of defendant’s girlfriend. The underside of defendant’s van contained tree fragments. Testimony indicated defendant stole a second safe from a *628home at night, took it to a wooded area, and opened it by peeling away the faceplate in the same manner in which Lyman Harris’s safe had been opened. Johnny Evans testified that defendant had admitted to the crimes with which defendant was charged in this case. Furthermore, in the week following the burglary of the Harris safe and its contents, defendant spent cash totalling in excess of $4,500, primarily in denominations of one hundred dollar bills. We believe this evidence is sufficient to establish substantial evidence of each element of the charge of felonious possession of stolen property.
For the reasons set forth above, we find
No error.
Judges WHICHARD and JOHNSON concur.